Exhibit 10.1

 

 

 

[g137281kg01i001.jpg]

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

dated as of May 31, 2011

 

TITAN MACHINERY INC.
a Delaware corporation,

as Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swing Line Lender and L/C Issuer

 

BANK OF AMERICA, N.A.

as Co-Documentation Agent

 

COBANK, ACB

as Co-Documentation Agent

 

WELLS FARGO SECURITIES, LLC

Sole Lead Arranger and Sole Book Runner

 

 

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (“First Amendment”), dated as of
May 31, 2011 (“First Amendment Effective Date”), is among TITAN MACHINERY INC.,
a Delaware corporation (“Borrower”), the several financial institutions party to
this Agreement as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent, Swing Line Lender and
L/C Issuer.  Capitalized terms not otherwise defined herein shall have the
meaning assigned to them in the Credit Agreement (as hereinafter defined).

 

RECITALS

 

WHEREAS Borrower, Administrative Agent, Lenders, Co-Documentation Agents, Swing
Line Lender, and L/C Issuer are parties to that certain Credit Agreement dated
October 31, 2010 (as amended from time to time, the “Credit Agreement”) and, as
applicable, the other Loan Documents, pursuant to which, Lenders have made
available to Borrower certain extensions of credit referenced therein on the
terms and conditions contained therein; and

 

WHEREAS Borrower has requested that Administrative Agent and Lenders (a) amend
the definition of Consolidated Total Liabilities solely as it relates to the
calculation of the Consolidated Leverage Ratio for the Fiscal Period ending
April 30, 2011, and (b) further modify the Credit Agreement on the terms and
conditions contained herein; and

 

WHEREAS the Administrative Agent and Lenders have agreed to amend the definition
of Consolidated Total Liabilities solely as it relates to the calculation of the
Consolidated Leverage Ratio for the Fiscal Period ending April 30, 2011, and to
further modify the Credit Agreement on the terms and conditions contained
herein;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:

 

AGREEMENT

 

ARTICLE I — MODIFICATIONS & CONSENTS

 

SECTION 1.1                                      MODIFICATIONS TO CREDIT
AGREEMENT

 

As of the First Amendment Effective Date, the Credit Agreement is hereby
modified as follows:

 

1.1.1                     Solely for the purpose of calculating the Consolidated
Leverage Ratio for compliance under Section 6.12(a) of the Credit Agreement for
the Fiscal Period ending April 30, 2011, the definition of “Consolidated Total
Liabilities” set forth below shall be substituted for the definition of
“Consolidated Total Liabilities” set forth in Section 1.01 of the Credit
Agreement:

 

--------------------------------------------------------------------------------


 

“Consolidated Total Liabilities” means as of April 30, 2011, total liabilities
reflected on the consolidated balance sheet of the Borrower and its Subsidiaries
as of such date prepared in accordance with GAAP, less the amount by which the
Cash Equivalents held by Borrower and its Subsidiaries at the end of such period
exceed $30,000,000.

 

1.1.2                     Except as set forth in Section 1.1.1 hereof, the
definition of “Consolidated Total Liabilities” set forth in Section 1.01 of
Credit Agreement shall be (including for the calculation of the Applicable Rate
for all periods) :

 

“Consolidated Total Liabilities” means as of any date, total liabilities
reflected on the consolidated balance sheet of the Borrower and its Subsidiaries
as of such date prepared in accordance with GAAP.

 

ARTICLE II — COVENANTS

 

SECTION 2.1                                      EXPENSES

 

Borrower shall pay all expenses and costs of Administrative Agent (including,
without limitation, the attorney fees and expenses of counsel for Administrative
Agent) in connection with the preparation, negotiation, execution and approval
of this First Amendment and any and all other documents, instruments and things
contemplated hereby, whether or not such transactions are consummated, together
with all other expenses and costs incurred by Administrative Agent chargeable to
Borrower pursuant to the terms of the Credit Agreement which are unpaid at such
time.

 

ARTICLE III — CONDITIONS TO FIRST AMENDMENT; GENERAL PROVISIONS

 

SECTION 3.1                                      CONDITIONS PRECEDENT

 

3.1.1                    This First Amendment and the transactions contemplated
herein are expressly conditioned upon the satisfaction by Borrower of the
following conditions, all in the sole but reasonable discretion of the
Administrative Agent:

 

(a)                                  All conditions contained in Section 4.01 of
the Credit Agreement shall have been satisfied;

 

(b)                                 No Material Adverse Effect shall have
occurred since Closing;

 

(c)                                  No Default or Event of Default shall have
occurred and be continuing; and

 

(d)                                 Borrower shall have paid all amounts owed to
Administrative Agent and Lenders in connection with this First Amendment.

 

3.1.2                    Without limiting the foregoing, the effectiveness of
this First Amendment shall be conditioned on receipt by Administrative Agent of
the consent of Required Lenders.

 

2

--------------------------------------------------------------------------------


 

SECTION 3.2                                      RATIFICATION; ESTOPPEL;
REAFFIRMATION

 

3.2.1                     Borrower hereby reaffirms and ratifies the Credit
Agreement and other Loan Documents, as amended, modified and supplemented
hereby.

 

3.2.2                     Borrower hereby reaffirms to Administrative Agent and
to each Lending Party that each of the representations, warranties, covenants
and agreements set forth in the Credit Agreement and the other Loan Documents
with the same force and effect as if each were separately stated herein and made
as of the date hereof.

 

3.2.3                     Borrower further represents and warrants that, as of
the date hereof, it has no counterclaims, defenses or offsets of any nature
whatsoever to the Obligations or any of the Loan Documents and that as of the
date hereof no unwaived Default or Event of Default by Borrower, Administrative
Agent or any Lending Party has occurred or exists under any of the Loan
Documents.

 

3.2.4                     Borrower hereby ratifies, affirms, reaffirms,
acknowledges, confirms and agrees that the Credit Agreement and other Loan
Documents, as amended, modified and supplemented hereby by this First Amendment,
represent the valid, binding, enforceable and collectible obligations of
Borrower.

 

3.2.5                     Borrower hereby affirms, acknowledges and confirms
that the provisions of this First Amendment shall be a part of the Credit
Agreement and Loan Documents for all purposes.

 

3.2.6                     Borrower affirms and acknowledges that the recitals to
this First Amendment are true and accurate and are hereby incorporated into this
First Amendment.

 

SECTION 3.3                                      RELEASE

 

Borrower does hereby release, remise, acquit and forever discharge
Administrative Agent and Lenders and Administrative Agent and Lenders’
employees, agents, representatives, consultants, attorneys, fiduciaries,
servants, officers, directors, partners, predecessors, successors and assigns,
subsidiary corporations, parent corporation, and related corporate divisions
(all of the foregoing hereinafter called the “Released Parties”), from any and
all action and causes of action, judgments, executions, suits, debts, claims,
demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatsoever kind or nature, whether heretofore or hereafter arising, for or
because of any matter or things done, omitted or suffered to be done by any of
the Released Parties prior to and including the date of execution hereof, and in
any way directly or indirectly arising out of or in any way connected to this
First Amendment, the Credit Agreement and the other Loan Documents, except, in
each case, to the extent of the gross negligence or willful misconduct of the
Released Parties (all of the foregoing hereinafter called the “Released
Matters”).  Borrower acknowledges that the agreements in this paragraph are
intended to be in full satisfaction of all or any alleged injuries or damages
arising in connection with the Released Matters.  Borrower represents and
warrants to Administrative Agent and the Lenders that it has not purported to
transfer, assign or otherwise convey any right, title or interest of Borrower in
any Released Matter to any other Person and that the foregoing constitutes a
full and complete release of all Released Matters.

 

3

--------------------------------------------------------------------------------


 

SECTION 3.4                                      TIME OF THE ESSENCE

 

Time is of the essence of the First Amendment, the Credit Agreement and Loan
Documents.

 

SECTION 3.5                                      GOVERNING LAW; JURISDICTION;
ETC.

 

3.5.1                     GOVERNING LAW.  THIS FIRST AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

 

3.5.2                     SUBMISSION TO JURISDICTION.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE SUPREME COURT OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH EACH IS A PARTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURTS OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURTS.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY OTHER PARTY OR ANY OF ITS PROPERTIES IN THE COURTS OF
ANY OTHER JURISDICTION.

 

3.5.3                     WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 3.5.2.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

3.5.4                     SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02 OF THE CREDIT AGREEMENT.  NOTHING IN THIS FIRST AMENDMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

SECTION 3.6                                     COUNTERPARTS; SEVERABILITY

 

3.6.1                     This First Amendment may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which shall together constitute one and the same instrument.

 

4

--------------------------------------------------------------------------------


 

3.6.2                     If any term or provision of this First Amendment, or
the application thereof to any person or circumstances, shall, to any extent, be
invalid or unenforceable, the remainder of this First Amendment, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this First Amendment shall be valid and
shall be enforced to the fullest extent permitted by law.

 

SECTION 3.7                                      WAIVER OF RIGHT TO JURY TRIAL

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM.  EACH OF THE PARTIES HERETO
REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL ON SUCH
MATTERS.  IN THE EVENT OF LITIGATION, A COPY OF THIS FIRST AMENDMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

SECTION 3.8                                      FINAL EXPRESSION

 

THIS WRITTEN AGREEMENT IS THE FINAL EXPRESSION OF THE FIRST AMENDMENT TO THE
CREDIT AGREEMENT AMONG THE PARTIES HERETO AS THE SAME EXISTS TODAY AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF ANY PRIOR OR CONTEMPORANEOUS ORAL AGREEMENT
BETWEEN THE PARTIES HERETO.

 

BY SIGNING BELOW, THE PARTIES HERETO HEREBY AFFIRM THAT THERE IS NO UNWRITTEN
ORAL CREDIT AGREEMENT BETWEEN THEMSELVES WITH RESPECT TO THE SUBJECT MATTER OF
THIS FIRST AMENDMENT OR OF THE CREDIT AND SECURITY AGREEMENT GENERALLY.

 

[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.

 

Borrower:

 

 

 

Titan Machinery Inc.,

 

A DELAWARE CORPORATION

 

 

 

BY:

/S/ TED O. CHRISTIANSON

 

 

NAME:

TED O. CHRISTIANSON

 

TITLE:

VICE PRESIDENT OF FINANCE

 

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT, L/C ISSUER AND SWING LINE LENDER:

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

a national banking association, as Administrative Agent, L/C Issuer and Swing
Line Lender

 

 

 

 

 

 

 

 

By:

/s/ Mark T. Lundquist

 

 

Name:

Mark T. Lundquist

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

a national banking association, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Mark T. Lundquist

 

 

Name:

Mark T. Lundquist

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

WORKING CAPITAL COMMITMENT:

 

$17,777,777.78

FLOORPLAN COMMITMENT:

 

$62,222,222.22

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

 

 

 

 

 

COBANK, ACB

 

 

 

 

 

 

 

 

By:

/s/ Jason Lueders

 

 

Name:

Jason Lueders

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

WORKING CAPITAL COMMITMENT:

 

$8,888,888.89

FLOORPLAN COMMITMENT:

 

$31,111,111.11

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

By:

/s/ Don Stafford

 

 

Name:

Don Stafford

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

WORKING CAPITAL COMMITMENT:

 

$8,888,888.89

FLOORPLAN COMMITMENT:

 

$31,111,111.11

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/ Magnus McDowell

 

 

Name:

Magnus McDowell

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

WORKING CAPITAL COMMITMENT:

 

$6,666,666.67

FLOORPLAN COMMITMENT:

 

$23,333,333.33

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

 

 

 

 

 

BANK OF THE WEST

 

 

a California banking corporation

 

 

 

 

 

 

 

 

By:

/s/ Brian Hunter

 

 

Name:

Brian Hunter

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

WORKING CAPITAL COMMITMENT:

 

$4,444,444.44

FLOORPLAN COMMITMENT:

 

$15,555,555.56

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

 

 

 

 

 

BREMER BANK, N.A.

 

 

 

 

 

 

 

 

By:

/s/ Wesley Well

 

 

Name:

Wesley Well

 

 

Title:

President/Branch Mgr.

 

 

 

 

 

 

 

 

WORKING CAPITAL COMMITMENT:

 

$3,333,333.33

FLOORPLAN COMMITMENT:

 

$11,666,666.67

 

--------------------------------------------------------------------------------